BkaNNON, Judge :
I concur in the result reached in the opinion of Judge Lucas in refusing the writ of mandamus, but do not concur in all the views presented in that opinion. I shall not elaborate my views as to the statute of this State providing for stenographic reports of trials, but shall content myself with stating that I do not think, the legislature intended that such report of evidence should be a part of the record properly so called. I think such report is designed for use only in the trial-court, and that its matter does not become a part of the record unless made so by bill of exceptions, according to the practice as to making up bills of exceptions as established by decisions in Virginia and this State.. The fact, that such report is part of the record in Pennsylvania, does not require us to so consider it — First, because the mode of preparation of a record for the purposes of error in an appellate court in Pennsylvania does uot prevail here; and, second, the Pennsylvania statute expressly makes the report a part of the record, whereas our statute, though it may have been drawn from that statute, omits this material provision. The foregoing opinion is too liberal, in giving that statute a wider scope and effect than I think a proper construction of it would give. I am authorized by Judge Snyder to say that he concurs in this note.
Pule Discharged.